DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 12-20, in the reply filed on 26 August 2022 is acknowledged.  The traversal is on the grounds that the multiple groups can be searched and examined together without undue burden.  
This is not found persuasive.
As set forth in the Requirement for Restriction mailed on 28 June 2022, a serious search burden exists because, in part, the inventions would require different fields of search, including searching different classes/subclasses and employing different search queries. These different fields of search would, in part, be necessitated by the separate status in view of the art in view of their different classifications. This constitutes a serious search and examination burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 August 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 December 2020 and 4 June 2021 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2017/111525 (For ease of reference, corresponding U.S. Patent Application Publication Number 2019/0003029 will be used as a reference and cited herein as “Oh”).
In regards to independent claims 1 and 12 and dependent claims 2-4,7-8, 13-14, and 20, Oh is directed to an Al-Fe alloy coated steel sheet including a base steel sheet and an alloy coating layer. (Abstract) A product that is hot-press formed would be made from the product by performing a hot press forming process on the coated steel sheet, which would include transferring the blank, forming, and cooling. (¶20, claim 10) 
A steel slab is heated to a range of Ar3 to 1000 C. (¶82) The instant claims set forth stepwise heating the blank in stages, however the conditions of this process are not particularly limited, for example the individual stages are not defined. Thus, the heating as set forth in Oh can be considered to be in stages since the incremental heating could be defined as being stepwise.
An Al-Si coating process is performed by passing a heat-treated steel sheet through a coating bath. (¶86) This would result in a product comprising a single layer. The coating bath may include aluminum as a main component, silicon in an amount of 6 to 12%, iron in an amount of 1 to 4%, and other impurities. (¶86) The Al-Si coated steel sheet is subjected to a heat treatment in the range of 450 to 750 C for a time of 1 to 100 hours. (¶25-¶26) The temperature range overlaps the claimed range for the first temperature. Therefore, a prima facie case of obviousness has been established. 
The cold-rolled sheet may be manufactured without limitation. (¶80) The product is hot formed. (¶1) Such a manufacturing process may include the cutting as recited in the instant claims in order to select the appropriate size for the hot forming process based on the intended use of the final product. 
As to claim 5, the Al-Si may be adjusted to be within the range of 30 to 130 g/m2. (¶87) This range overlaps the claimed range. Therefore, a prima facie case of obviousness has been established. 
As to claim 6, the Al-Si coated steel sheet is maintained at a constant temperature causing diffusion of elements within the coated steel sheet. (¶93) 

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784